DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 18-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Wu US 10,049,256 in view of Sugiyama et al. US 2020/0058888.


    PNG
    media_image1.png
    646
    457
    media_image1.png
    Greyscale

	Regarding claim 18, Wu Fig. 1 discloses a semiconductor device, comprising: 
a semiconductor substrate 110, col. 4, lines 51-55; 
a light collimator layer 120 disposed on the semiconductor substrate 110, wherein the light collimator layer comprises: 
a transparent material 124 and a light-shielding material 122, wherein the transparent material is disposed correspondingly only to a pixel 112 within the semiconductor substrate 110.
Wu Fig. 1 and related text does not disclose a plurality of light filtering particles disposed in the transparent material, wherein the light filtering particles are made of a light filtering material.  
Sugiyama et al. teaches a light diffusion layer 80 containing particles 81 to reduce a reflection component obtained by emission of light incident on the display device from an outside to the outside of the display device par. 0016. It would have been obvious to one having ordinary skill in the art before the effective filing date of the 
Regarding claim 19, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 18. Wu Fig. 1 teaches wherein the transparent material 124 is in direct contact with the semiconductor substrate 110.  
Regarding claim 20, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 18. Sugiyama et al. par. 0074 teaches wherein transparent material 82 comprises a light curing material, a thermal curing material, or a combination thereof e.g. acrylic resin.  
Regarding claim 21, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 18. Wu Fig. 2 teaches wherein a portion of the transparent material 124 is disposed on edges of the semiconductor substrate 110.  
Regarding claim 22, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 18. Wu Fig. 1 teaches further comprising aa cover plate disposed on the light collimator layer.BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/136,792Docket No.: 0941-3842PUS1 Reply dated December 31, 2020Page 3 of 8Reply to Office Action of October 6, 2020cover plate 130 disposed on the light collimator layer 120. BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/gh  
Regarding claim 23, Wu Fig. 1 discloses a fingerprint identification device, comprising: 
a semiconductor substrate 110, col. 4, lines 51-55; 
a light collimator layer 120 disposed on the semiconductor substrate 110, wherein the light collimator layer comprises: 
124 and a light-shielding material 122, wherein the transparent material is disposed correspondingly only to a pixel 112 within the semiconductor substrate 110.
Wu Fig. 1 and related text does not disclose a plurality of light filtering particles disposed in the transparent material, wherein the light filtering particles are made of a light filtering material.  
Sugiyama et al. teaches a light diffusion layer 80 containing particles 81 to reduce a reflection component obtained by emission of light incident on the display device from an outside to the outside of the display device par. 0016. It would have been obvious to one having ordinary skill in the art before the effective filing date of the invention to modify Wu to include particles in the transparent material as suggested by Sugiyama et al. in order to reduce a reflection component obtained by emission of light incident on the display device from an outside to the outside of the display device.
Regarding claim 24, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 23. Wu Fig. 1 teaches wherein the transparent material 124 is in direct contact with the semiconductor substrate 110.  
Regarding claim 25, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 23. Sugiyama et al. par. 0074 teaches wherein transparent material 82 comprises a light curing material, a thermal curing material, or a combination thereof e.g. acrylic resin.  
Regarding claim 26, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 23. Wu Fig. 2 teaches wherein a portion of the transparent material 124 is disposed on edges of the semiconductor substrate 110.  
claim 27, Wu as modified by Sugiyama et al. teaches the semiconductor device of claim 23. Wu Fig. 1 teaches further comprising aa cover plate disposed on the light collimator layer.BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/ghApplication No.: 16/136,792Docket No.: 0941-3842PUS1 Reply dated December 31, 2020Page 3 of 8Reply to Office Action of October 6, 2020cover plate 130 disposed on the light collimator layer 120. BIRCH, STEWART, KOLASCH & BIRCH, LLPGH/GH/gh  

Response to Arguments
Applicant’s arguments with respect to claim(s) 18 and 23 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571)272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/Sonya McCall-Shepard/Primary Examiner, Art Unit 2898